Title: From Thomas Jefferson to Thomas Leiper, 24 April 1792
From: Jefferson, Thomas
To: Leiper, Thomas


          
            Sir
            Philadelphia Apr. 24. 1792.
          
          I received some days ago from Mr. Hylton, the gentleman who forwarded my tobacco to me, the statement below. By this it appears that there were two hhds. of which I had not notice. I presume they came during my absence, and were the two for which there was no bill of lading, and are to be added to the 39. of which I gave you a statement before. The two which he mentions last are now arrived here in the Thomas, Capt. King, and you will be so good as to receive them. It will be necessary to weigh them, as they have not sent me the weights. These making it in all 43. hogsheads, are the whole of the crop of 1790. which I sold you. I should now therefore be glad to settle the account and close that transaction.
          Mr. Hylton (who past thro’ here to New York on Sunday) informs me my crop of 1791. is now at the warehouse. He speaks highly of the quality. I must decide on it’s destination, whether to Europe or this place before his return which will be on Saturday, and shall be willing to treat with you about it. I am Sir your very hble. servt.,
          
            Th: Jefferson
          
          
          
            
              
                13.
                hhds. shipd. on board the Union Capt. Toulson
              
              
                4.
                do. by the Thomas Capt. Stratton. 22. do. by do. June 16.
              
              
                2.
                do. by do. taken from Ball’s warehouse at Manchester, no acct. or     bill of lading given.
              
              
                2.
                do. by do. shipt last month, say March 92.
              
              
                43.
                hhds.
              
            
          
        